Citation Nr: 0012332	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and 
No. Little Rock, Arkansas.  The No. Little Rock, Arkansas, RO 
currently has jurisdiction over the case.  

In March 2000, a hearing was held before the undersigned 
Member of the Board making the decision in this case who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

At the March 2000 hearing it was clarified by the veteran 
that the only issue that he wished to pursue on appeal to the 
Board was the claim involving entitlement to an increased 
disability rating for his service-connected PTSD which is 
currently rated as 30 percent disabling.  

It is observed, however, that some of the veteran's arguments 
may have raised claims of service connection for a right 
lower extremity disorder as secondary to service-connected 
post-operative transection of the right ilioinguinal nerve, 
and entitlement to a total rating for compensation purposes 
on the basis of individual unemployability (TDIU).  See 
Statement in Support of Claim, dated March 5, 1999; 
Transcript of personal hearing before the Board, page 15, 
dated March 14, 2000.  Those issues are not properly on 
appeal and the Board will not assume jurisdiction.  Inasmuch 
as these claims have not yet been adjudicated they are 
referred to the RO for any action deemed appropriate.


REMAND


The Board finds that the veteran's claim for a higher rating 
for his PTSD is well grounded, but additional development of 
the evidentiary record is required. Potentially relevant 
medical records have not been obtained by the RO.  In March 
2000, the veteran testified that he was recently treated for 
his service-connected PTSD at the Fayetteville and North 
Little Rock VA Medical Centers (VAMCs) and that he was 
scheduled for an appointment in the near future.  It further 
appears that he was awarded Social Security Administration 
(SSA) benefits, and a previous attempt to obtain these 
records was unsuccessful.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such duty 
extends to obtaining records from other Government agencies 
such as the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

This case is also complicated by the fact that the evidence 
shows other psychiatric disorders, aside from service-
connected PTSD.  For example, on VA psychiatric examination 
in April 1999 the veteran was diagnosed as having a 
generalized anxiety disorder and a personality disorder.  The 
medical evidence of record is inadequate with regard to 
distinguishing, to the extent, if any, that it is possible to 
distinguish, between the symptomatology resulting from the 
veteran's service-connected PTSD and any other psychiatric 
disorders.  Accordingly, the claim is remanded for a new VA 
examination.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without 
an examination thoroughly describing the degree of disability 
attributable to the veteran's service-connected psychiatric 
disorder as opposed to diagnosed, nonservice-connected 
psychiatric disorder(s)).    

Therefore, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for his service-connected PTSD since 
1998 and obtain all records of all the 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in the records 
of all treatment received at the 
Fayetteville and North Little Rock VAMCs. 

With respect to the VAMCs, all records 
maintained on the veteran, to include 
those maintained in paper form and 
electronically (e.g., in computer files) 
or on microfiche should be obtained.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The request 
should include all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If any of 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Subsequently, the RO should afford the 
veteran a VA mental disorders examination.  
The psychiatrist should be provided a copy 
of this remand and the veteran's entire 
claims folder.  The psychiatrist is asked 
to indicate that he or she has reviewed 
this material in its entirety.  All tests 
deemed necessary by the psychiatrist 
should be conducted and he or she should 
review the results of any testing prior to 
completion of the report. The psychiatrist 
must conduct a detailed mental status 
examination and should indicate the exact 
diagnoses of the veteran's psychiatric 
disorder(s) and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  In this regard, the 
veteran's psychiatric disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history. 
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected PTSD.  The examiner 
should indicate whether or not there is 
symptomatology which cannot be 
disassociated one disorder from the other. 
The examiner is also requested to identify 
the frequency and severity of all 
psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Code.  If positive symptoms 
from more than one of the rating 
categories are identified, the examiner is 
requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of occupational 
and social impairment that most 
appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  The examiner should assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS.  It is 
requested that the examiner discuss the 
prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores.  A 
comprehensive report containing complete 
rationale for all opinions expressed must 
be provided and associated with the claims 
folder.  If the veteran fails to report 
for the examination, this should be noted 
in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the requested 
examination is not in compliance with the 
aforementioned directives, the report 
should be returned to the physician for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then consider all 
additional information obtained as a 
result of this remand and readjudicate 
the veteran's claim, with consideration 
of all applicable laws and regulations.  
The RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991). 

6.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

7.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

Thereafter, if the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto. Then, the claims 
folder, if in order, should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purpose of this REMAND 
is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



